DETAILED ACTION
Status of the Application
	Claims 16-32 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group II, claims 24-32, drawn in part to a creatinine deiminase, a kit and a sensor comprising said creatinine deiminase, as submitted in a communication filed on 11/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2022.
Claims 24-32 are at issue and are being examined herein.

Specification
The first paragraph of the specification as submitted in a preliminary amendment submitted on 5/2/2022 is objected to because it does not provide the current status of related applications (e.g., now abandoned). Appropriate correction is required. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See page 21, second full paragraph, and page 27, last paragraph. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to EUROPEAN PATENT OFFICE (EPO) 17209848.5 filed on 12/21/2017. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 16/955,694 filed on 06/18/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 5/2/2022 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claims 24-32 are objected to due to the recitation of “obtained by the method of claim 21” in claim 24.  The claims are dependent on a claim directed to a non-elected invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite in part a protein with creatinine deiminase activity that comprises SEQ ID NO: 4, wherein the protein comprises an epitope tag at the C- or N-terminus. Since an epitope is simply an oligopeptide that can elicit an antibody, in the absence of evidence to the contrary, the N-terminus of the polypeptide of SEQ ID NO: 4 or the C-terminus of the polypeptide of SEQ ID NO: 4 constitute an epitope tag.  For example, the N-terminus of the polypeptide of SEQ ID NO: 4 has the oligopeptide MMKK and the C-terminus of the polypeptide of SEQ ID NO: 4 has the oligopeptide GVKY. These two oligopeptides, MMKK and GVKY, can elicit antibodies.  As such, the polypeptide of SEQ ID NO: 4 is deemed a protein that comprises epitope tags at the N- and C-terminus. This judicial exception is not integrated into a practical application because the claimed protein is not markedly different from a naturally occurring protein.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed protein is identical to an enzyme disclosed by Wu (GenBank accession number TJX12776, 5/1/2019) as a naturally occurring protein from  Tissierella creatinini that comprises SEQ ID NO: 4.  See alignment below.  Please note that structure determines function. Thus, the protein of Wu that comprises the same amino acid sequence as the protein of SEQ ID NO: 4 would also have the same activity, which the specification has disclosed as that of a creatinine deiminase.  As such, the claims encompass subject matter which is not patent-eligible.
SEQ ID NO: 4
RESULT 1
A0A4T9WAM0_9FIRM
ID   A0A4T9WAM0_9FIRM        Unreviewed;       419 AA.
AC   A0A4T9WAM0;
DT   31-JUL-2019, integrated into UniProtKB/TrEMBL.
DT   31-JUL-2019, sequence version 1.
DT   07-APR-2021, entry version 5.
DE   SubName: Full=Cytosine deaminase {ECO:0000313|EMBL:TJX12776.1};
DE            EC=3.5.4.1 {ECO:0000313|EMBL:TJX12776.1};
GN   ORFNames=E9840_12020 {ECO:0000313|EMBL:TJX12776.1};
OS   Tissierella creatinini.
OC   Bacteria; Firmicutes; Tissierellia; Tissierellales; Tissierellaceae;
OC   Tissierella.
OX   NCBI_TaxID=43143 {ECO:0000313|EMBL:TJX12776.1, ECO:0000313|Proteomes:UP000310770};
RN   [1] {ECO:0000313|EMBL:TJX12776.1, ECO:0000313|Proteomes:UP000310770}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=BN11 {ECO:0000313|EMBL:TJX12776.1,
RC   ECO:0000313|Proteomes:UP000310770};
RA   Wu K.;
RT   "Gudongella oleilytica gen. nov., sp. nov., an aerotorelant bacterium
RT   isolated from Shengli oilfield and reclassification of family
RT   Tissierellaceae.";
RL   Submitted (APR-2019) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:TJX12776.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; SUSS01000043; TJX12776.1; -; Genomic_DNA.
DR   EnsemblBacteria; TJX12776; TJX12776; E9840_12020.
DR   Proteomes; UP000310770; Unassembled WGS sequence.
DR   GO; GO:0102480; F:5-fluorocytosine deaminase activity; IEA:UniProtKB-EC.
DR   GO; GO:0004131; F:cytosine deaminase activity; IEA:UniProtKB-EC.
DR   Gene3D; 2.30.40.10; -; 1.
DR   InterPro; IPR013108; Amidohydro_3.
DR   InterPro; IPR011059; Metal-dep_hydrolase_composite.
DR   InterPro; IPR032466; Metal_Hydrolase.
DR   Pfam; PF07969; Amidohydro_3; 1.
DR   SUPFAM; SSF51338; SSF51338; 1.
DR   SUPFAM; SSF51556; SSF51556; 1.
PE   4: Predicted;
KW   Hydrolase {ECO:0000313|EMBL:TJX12776.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000310770}.
FT   DOMAIN          38..399
FT                   /note="Amidohydro_3"
FT                   /evidence="ECO:0000259|Pfam:PF07969"
SQ   SEQUENCE   419 AA;  47124 MW;  05FB69DC8A5BB663 CRC64;

  Query Match             100.0%;  Score 2188;  DB 272;  Length 419;
  Best Local Similarity   100.0%;  
  Matches  419;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MMKKFINAKIYKNNEATEILVEDGKIKEIGNNLADCKEVIDLGGKMVTPPYVDPHLHLDY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MMKKFINAKIYKNNEATEILVEDGKIKEIGNNLADCKEVIDLGGKMVTPPYVDPHLHLDY 60

Qy         61 VYTLAELGKTGAGSGTLFEAIEMWPVFKKTLTVESVKKLALKGVMDEVSQGVQHIRTHID 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VYTLAELGKTGAGSGTLFEAIEMWPVFKKTLTVESVKKLALKGVMDEVSQGVQHIRTHID 120

Qy        121 VTDPKFTGLKAMLEMKEELKDIVDIQIVSFPQQGMYTYKGGRELVEEALKMGADVVGGIP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTDPKFTGLKAMLEMKEELKDIVDIQIVSFPQQGMYTYKGGRELVEEALKMGADVVGGIP 180

Qy        181 HYEPAREYGEMSVKATVELAMKYDKLIDVHCDETDDPQARFIELLNALVYLEGYGAKTSA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HYEPAREYGEMSVKATVELAMKYDKLIDVHCDETDDPQARFIELLNALVYLEGYGAKTSA 240

Qy        241 SHTCSFGSADDSYAYRMIDLFKKSKINFISNPTENAYLQGRHDTYPKRRGLTRVKEFMEH 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SHTCSFGSADDSYAYRMIDLFKKSKINFISNPTENAYLQGRHDTYPKRRGLTRVKEFMEH 300

Qy        301 GINVAFAQDSINDPWYPMGNGNMMNILDNGIHLAQIMSPQDIEKDLDLITYNGARCLNIQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GINVAFAQDSINDPWYPMGNGNMMNILDNGIHLAQIMSPQDIEKDLDLITYNGARCLNIQ 360

Qy        361 DKYGLEVGKDANFIVLNGDSPFDVIRNRANVLASVRKGEFLFKQKPVEYDVKLDLGVKY 419
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DKYGLEVGKDANFIVLNGDSPFDVIRNRANVLASVRKGEFLFKQKPVEYDVKLDLGVKY 419


Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 is indefinite in the recitation of “…polypeptide of claim 26, wherein the recombinant creatinine deiminase polypeptide comprises a cleavable peptide linker between the tag and the amino acid sequence of SEQ ID NO: 4 or the amino acid sequence at least 95% identical to SEQ ID NO: 4” for the following reasons.  As known in the art, an amino acid sequence is a graphical representation of the order in which amino acids are arranged in a protein molecule.  Therefore, it is unclear as to how a peptide linker can be between a tag, which is a peptide molecule, and a graphical representation.  For examination purposes, it will be assumed that claim 29 recites  “…polypeptide of claim 26, wherein the recombinant creatinine deiminase polypeptide comprises a cleavable peptide linker between the tag and (i) the N- or C-terminus of the polypeptide of SEQ ID NO: 4, or (ii) the N- or C-terminus of the polypeptide having an amino acid sequence at least 95% identical to SEQ ID NO: 4”. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(d) or Fourth Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 24-32 are directed to a product that depends from claim 23, which is a method.  Therefore, claims 24-32  fail to further limit the subject matter (method) of the claim from which they depend.  In addition, while claim 31 is directed to a kit and claim 32 is directed to a sensor, these claims depend from claim 24, which is directed to a protein.  Therefore, claims 31 and 32 fail to further limit the protein of the claim from which they depend.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Correction is required. 

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-26, 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gottschalk et al. (US Patent No. 7205140 issued 4/17/2007) as evidenced by Wu (GenBank accession number TJX12776, 5/1/2019).   
Claims 24-26 and 31 are directed in part to a creatinine deiminase that has at least 95% sequence identity to the polypeptide of SEQ ID NO: 4 or a creatinine deiminase that comprises SEQ ID NO: 4, wherein said creatinine deiminase comprises an epitope tag at the N- or C-terminus, and a reagent kit for determining the amount of creatinine in a sample, wherein said kit comprises the creatinine deiminase, NADPH or NADH, α-ketoglutarate and a pH buffer.  
Gottschalk et al. teach the isolation and purification of an enzymatically active creatinine deiminase from T. creatinini cell extracts (column 13, lines 2-15).  As evidenced by Wu, there is a T. creatinini cytosine deiminase (uses creatinine as a substrate) enzyme that comprises all of SEQ ID NO: 4. See alignment above. The specification of the instant application states that the polypeptide of SEQ ID NO: 4 is a creatinine deiminase from T. creatinini and that the DNA encoding said creatinine deiminase was obtained by amplifying a piece of genomic DNA that corresponds to the DNA fragment disclosed by Gottschalk et al in EP 1325958 which is the priority document of US Patent No. 7205140 by Gottschalk et al. (Example 1 of the instant application).   Therefore, in view of the teachings of the specification that indicate that the polypeptide of SEQ ID NO: 4 is encoded by the same gene encoding the protein disclosed by Gottschalk et al., and in view of the disclosure by Wu regarding a cytosine deiminase that comprises SEQ ID NO: 4 from T. creatinini,  one of skill in the art would reasonably conclude that the creatinine deiminase of Gottschalk et al. comprises SEQ ID NO: 4.  It should be noted that Gottschalk et al. discloses an amino acid sequence for the creatinine deiminase that is 95% sequence identical to the polypeptide of SEQ ID NO: 4 (95%= 397x100/419; SEQ ID NO: 4 has 419 amino acids). However, the amino acid sequence of a protein is just another property. In view of the fact that Gottschalk et al. disclose a creatinine deiminase which was isolated and purified from T. creatinini, and in view of the evidence by Wu regarding the amino acid sequence of this protein as well as Applicant’s own assertion that the polypeptide of SEQ ID NO: 4 is a naturally occurring creatinine deiminase from T. creatinini encoded by the same gene that encodes the protein of Gottschalk et al.,  one of skill in the art would have to conclude that the protein of Gottschalk et al. would inherently comprise the amino acid sequence of SEQ ID NO: 4.  
Since an epitope is simply an oligopeptide that can elicit an antibody, in the absence of evidence to the contrary, the N-terminus of a polypeptide or the C-terminus of a polypeptide constitute an epitope tag.  For example, the N-terminus of the polypeptide of SEQ ID NO: 4 has the oligopeptide MMKK and the C-terminus of the polypeptide of SEQ ID NO: 4 has the oligopeptide GVKY. These two oligopeptides, MMKK and GVKY, can elicit antibodies.  As such, the polypeptide of Gottschalk et al.  is deemed a protein that comprises epitope tags at the N- and C-terminus.
Gottschalk et al. teach an enzymatic assay to measure creatinine, wherein the assay requires a sample with creatinine, and reagents, wherein said reagents are TEA buffer, creatinine deiminase, ADP, DTE, 2-oxoglutarate (α-ketoglutarate) and glutamate dehydrogenase (column 17, Example 5), thus teaching a kit for measuring creatinine, wherein the kit comprises creatinine deiminase, NADH, α-ketoglutarate and glutamate dehydrogenase. Therefore, the teachings of Gottschalk et al. anticipate the instant claims as written/interpreted. 
SEQ ID NO: 4
RESULT 1
US-10-689-564-2
; Sequence 2, Application US/10689564
; Patent No. 7205140
; GENERAL INFORMATION:
;  APPLICANT: Gottschalk, Ellen-Marie
;  APPLICANT:  Gottschalk, Gerhard
;  APPLICANT:  Schmitz-Streit, Ruth Anne
;  APPLICANT:  Thormann, Kai
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCE FOR CREATININE DEIMINASE AND
;  TITLE OF INVENTION:  METHOD OF USE
;  FILE REFERENCE: 35635-94974
;  CURRENT APPLICATION NUMBER: US/10/689,564
;  CURRENT FILING DATE:  2003-10-20
;  NUMBER OF SEQ ID NOS: 2
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 2
;   LENGTH: 406
;   TYPE: PRT
;   ORGANISM: Tissierella creatinini
US-10-689-564-2

  Query Match             94.7%;  Score 2071;  DB 5;  Length 406;
  Best Local Similarity   99.2%;  
  Matches  397;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MMKKFINAKIYKNNEATEILVEDGKIKEIGNNLADCKEVIDLGGKMVTPPYVDPHLHLDY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MMKKFINAKIYKNNEATEILVEDGKIKEIGNNLADCKEVIDLGGKMVTPPYVDPHLHLDY 60

Qy         61 VYTLAELGKTGAGSGTLFEAIEMWPVFKKTLTVESVKKLALKGVMDEVSQGVQHIRTHID 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VYTLAELGKTGAGSGTLFEAIEMWPVFKKTLTVESVKKLALKGVMDEVSQGVQHIRTHID 120

Qy        121 VTDPKFTGLKAMLEMKEELKDIVDIQIVSFPQQGMYTYKGGRELVEEALKMGADVVGGIP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTDPKFTGLKAMLEMKEELKDIVDIQIVSFPQQGMYTYKGGRELVEEALKMGADVVGGIP 180

Qy        181 HYEPAREYGEMSVKATVELAMKYDKLIDVHCDETDDPQARFIELLNALVYLEGYGAKTSA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HYEPAREYGEMSVKATVELAMKYDKLIDVHCDETDDPQARFIELLNALVYLEGYGAKTSA 240

Qy        241 SHTCSFGSADDSYAYRMIDLFKKSKINFISNPTENAYLQGRHDTYPKRRGLTRVKEFMEH 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SHTCSFGSADDSYAYRMIDLFKKSKINFISNPTENAYLQGRHDTYPKRRGLTRVKEFMEH 300

Qy        301 GINVAFAQDSINDPWYPMGNGNMMNILDNGIHLAQIMSPQDIEKDLDLITYNGARCLNIQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GINVAFAQDSINDPWYPMGNGNMMNILDNGIHLAQIMSPQDIEKDLDLITYNGARCLNIQ 360

Qy        361 DKYGLEVGKDANFIVLNGDSPFDVIRNRANVLASVRKGEF 400
              ||| ||||||:|||||||||||||||||||||| ||||||
Db        361 DKYLLEVGKDSNFIVLNGDSPFDVIRNRANVLACVRKGEF 400

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. (US Patent No. 7205140 issued 4/17/2007) as evidenced by Wu (GenBank accession number TJX12776, 5/1/2019) in view of Kimple et al. (Current Protocols in Protein Science 9.9.1-9.9.23, August 2013).   
	The teachings of Gottschalk et al. and Wu have been discussed above.  Neither Gottschalk et al. nor Wu teach affinity tags, chromatography tags, epitope tags or fluorescent tags. Kimple et al. teach that adding affinity tags is useful for differentiating recombinant proteins expressed in prokaryotic and eukaryotic expression systems from the background of total cellular proteins as well as for detecting protein-protein interactions (Abstract; page 9.9.9).  Kimple et al. teach polyhistidine tags for protein purification (page 9.9.2, left column).  Kimple et al. teach glutathione-S-transferase (GST) as a purification tag and disclose that fusion proteins that comprise GST comprise different protease cleavage sites (thrombin, factor Xa, and PreScission) to remove GST once the fusion protein is separated by glutathione affinity chromatography (page 9.9.2, right column).  Kimple et al. teach maltose-binding protein as a purification tag and disclose that fusion proteins that comprise MBP comprise different protease cleavage sites (e.g., factor Xa, enterokinase, genenase I protease cleavage  sequences)  to remove MBP once the fusion protein is separated by affinity chromatography on cross-linked amylose resin (page 9.9.3). Kimple et al. teach calmodulin binding peptide (CBP) for protein purification (page 9.9.3, right column). Kimple et al. teach a biotinylation signal peptide  (BCCP) and the addition of this peptide to the protein of interest to obtain biotinylated proteins that can be purified by affinity chromatography on avidin resin (page 9.9.4, right column). Kimple et al. teach the streptavidin binding peptide (SBP) for purification of proteins (page 9.9.5, left column).  Kimple et al. teach epitope tags such as FLAG, HA, c-myc, and Glu-Glu for the purification of proteins (page 9.9.5, right column, page 9.9.6 left column).  Kimple et al. do not teach the polypeptide of SEQ ID NO: 4.
	Claims 25-29 are directed in part to a protein that comprises the polypeptide of SEQ ID NO: 4 and a tag, wherein the tag is at the N- or C-terminus of the polypeptide of SEQ ID NO: 4, wherein the tag is a calmodulin tag, a FLAG tag, an HA tag, a c-Myc tag, a polyglutamate (Glu-Glu) tag, a SBP tag, a BCCP tag, glutathione-S-transferase tag, or a maltose binding protein tag.  It is noted that tags such as glutathione-S-transferase tag, or a maltose binding protein tag comprise a protease cleavage site.  Therefore, a protein comprising any of these tags would comprise a cleavable peptide linker between the tag and the protein of interest.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a calmodulin tag, a FLAG tag, an HA tag, a c-Myc tag, a polyglutamate (Glu-Glu) tag, a SBP tag, a BCCP tag, glutathione-S-transferase tag, or a maltose binding protein tag to the N- or C-terminus of the polypeptide of SEQ ID NO: 4.  A person of ordinary skill in the art is motivated to add any of these tags for the benefit of detecting and/or purifying the protein of SEQ ID NO: 4.  One of ordinary skill in the art has a reasonable expectation of success at adding any of these tags to the protein of SEQ ID NO: 4 because the molecular biology techniques required to add these tags are well known in the art as evidenced by Kimple et al. who teach that these tags are widely used for protein purification.   Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims  25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. (US Patent No. 7205140 issued 4/17/2007) as evidenced by Wu (GenBank accession number TJX12776, 5/1/2019) in view of Zimmer (Chem. Rev. 102:759-781, 2002).  
The teachings of Gottschalk et al. and Wu have been discussed above.  Neither Gottschalk et al. nor Wu teach fluorescent tags. Zimmer teaches that green fluorescent protein (GFP) is a common tool used in molecular biology, medicine and cell biology (page 759, right column).  Zimmer teach the use of GFP as a tag for visualization and monitoring of the protein of interest and states that GFP fusion proteins have been the most common and successful application of GFP in biotechnology (page 770, left column, Fusion Tags).  Zimmer does not teach the protein of SEQ ID NO: 4.
	Claims 25-27 and 30 are directed in part to a protein that comprises the polypeptide of SEQ ID NO: 4 and a fluorescent tag, wherein the fluorescent tag is green fluorescent protein. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add GFP to the  N- or C-terminus of the polypeptide of SEQ ID NO: 4.  A person of ordinary skill in the art is motivated to add GFP for the benefit of detecting, visualizing or monitoring the protein of SEQ ID NO: 4.  One of ordinary skill in the art has a reasonable expectation of success at adding GFP to the protein of SEQ ID NO: 4 because the molecular biology techniques required to add GFP are well known in the art as evidenced by Zimmer who teaches that fusing GFP to a protein can be done using standard subcloning techniques and that GFP fusion proteins have been the most common and successful application of GFP.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 32 is  rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. (US Patent No. 7205140 issued 4/17/2007) as evidenced by Wu (GenBank accession number TJX12776, 5/1/2019) in view of Chou et al. (IEEE Sensors Journal 9(6):665-672, 2009).   
The teachings of Gottschalk et al. and Wu have been discussed above.  Chou et al. teach a biosensor for measuring creatinine in a sample, wherein said biosensor comprises an ion sensitive membrane on which creatinine deiminase (creatinine iminohydrolase) has been immobilized (page 666, Figure 1, right column, Fabrication of all solid-state creatinine biosensors).  
Claim 32 is directed to a sensor for measuring creatinine in a sample, wherein said sensor comprises the creatinine deiminase of claim 1 immobilized on the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the creatinine deiminase of Gottschalk et al. in the biosensor of Chou et al.  A person of ordinary skill in the art is motivated to use this creatinine deiminase because Gottschalk et al. teach that their creatinine deiminase is very specific for creatinine in the presence of different compounds found in blood (column 12, Table 1). One of ordinary skill in the art has a reasonable expectation of success at making the biosensor of the invention because all that is required is replacing the creatinine deiminase of the biosensor of Chou et al. with the creatinine deiminase of Gottschalk et al. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
November 30, 2022